Case 1:20-cv-21601-KMW Document 81 Entered on FLSD Docket 11/16/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               Case No. 20-21601-CIV-WILLIAMS


  UNITED STATES OF AMERICA,

         Plaintiff,

  vs.

  GENESIS II CHURCH OF HEALTH AND HEALING, et al.,

         Defendants.
                               /


                                           ORDER

         This matter is before the Court on Belgica Alcantara’s correspondence to the

  Court, which was docketed by the Clerk as a Motion for Release of Defendant Jonathan

  David Grenon. (DE 80.) In her letter, Ms. Alcantara requests the release of her spouse

  Jonathan Grenon, who has been arrested and detained pending trial in the separate,

  criminal case, USA v. Grenon et al., 20-mj-03050-AOR, where he is charged with

  conspiracy to defraud the United States and to deliver misbranded drugs in violation of

  18 U.S.C. § 371 and criminal contempt in violation of 18 U.S.C. § 401(3).

         This Court has no jurisdiction over the criminal proceeding, which is currently

  assigned to Magistrate Judge Alicia M. Otazo-Reyes.          Because the Court has no

  jurisdiction over and no authority to grant the requested relief, the motion for release is

  DENIED. However, the Court directs that Counsel for Plaintiff shall provide a copy of the

  motion to the Assistant United States Attorney assigned to the criminal proceeding for

  docketing in that matter.




                                              1
Case 1:20-cv-21601-KMW Document 81 Entered on FLSD Docket 11/16/2020 Page 2 of 2




          DONE AND ORDERED in Chambers in Miami, Florida, this 16th day of November

  2020.




                                          2
